[Cite as Johns v. Wasylyshyn, 2016-Ohio-564.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


Elizabeth C. Johns                                  Court of Appeals No. WD-16-002

        Petitioner

v.

Sheriff Mark Wasylyshyn                             DECISION AND JUDGMENT

        Respondent                                  Decided: February 16, 2016

                                                *****

        Richard M. Kerger, Kimberly A. Conklin, and Scott T. Coon, for petitioner.

        Paul A. Dobson, Prosecuting Attorney, and Linda F. Holmes, Assistant
        Prosecuting Attorney, for respondent.

                                                *****

        SINGER, J.

        {¶ 1} Petitioner, Elizabeth C. Johns, has filed a petition for writ of habeas corpus

against respondent, Sheriff Mark Wasylyshyn. Petitioner brings this proceeding to

contest the amount of bail set as a condition of her release as issued by the Wood County

Court of Common Pleas. Respondent has filed a return, and petitioner has filed a reply.
       {¶ 2} Petitioner was indicted on one count of murder, two counts of endangering

children and one count of involuntary manslaughter. The trial court set bond at

$500,000, no ten percent.

       {¶ 3} In Ohio, the writ of habeas corpus protects the right to reasonable bail. In re

Petition of Gentry, 7 Ohio App. 3d 143, 145, 454 N.E.2d 987 (6th Dist.1982). If the

offense is bailable, the right to reasonable bail is an inviolable one which may not be

infringed upon or denied. Id.; and Lewis v. Telb, 26 Ohio App. 3d 11, 14-15, 497 N.E.2d
1376 (6th Dist.1985) As such, a person charged with the commission of a bailable

offense cannot be required to furnish bail in an excessive or unreasonable amount. Ex

parte Lonardo, 86 Ohio App. 289, 291, 89 N.E.2d 502 (8th Dist. 1949).

       {¶ 4} The purpose of bail is primarily to secure the accused’s presence in court

See, e.g., Wilson v. Telb, 6th Dist. No. L-01-1008, 2001 WL 27546. In addition to this

purpose, Section 9, Article I of the Ohio Constitution and Crim.R. 46 recognize the need

to ensure public safety as a consideration for setting bail in felony cases. King v. Telb,

6th Dist. Lucas No. L-05-1022, 2005-Ohio-800, ¶ 6.

       {¶ 5} Pursuant to R.C. 2937.23(A)(3), “bail shall be fixed with consideration of

the seriousness of the offense charged, the previous criminal record of the defendant, and

the probability of the defendant appearing at the trial of the case.” Additionally, in

determining the types, amounts, and conditions of bail, Crim.R. 46(C) states that the

court shall consider all relevant information, including the nature and circumstances of

the crime charged, the weight of the evidence against the defendant, the confirmation of



2.
the defendant’s identity, the defendant’s family ties, employment, financial resources,

character, mental condition, length of residence in the community, jurisdiction of

residence, record of convictions, record of appearance at court proceedings or of flight to

avoid prosecution, and whether the defendant is on probation, a community control

sanction, parole, post-release control, or bail.

       {¶ 6} Additionally, petitioner has complied with R.C. 2969.25(A) in the form of a

supplemental affidavit indicating she has not filed any civil actions or appeals in the

previous five years.1

       {¶ 7} In this case, petitioner was indicted on four felonies. She has a 2012 prior

conviction for misuse of a credit card in violation of R.C. 2913.04. At the time of her

son’s death, she was on probation in the Bowling Green Municipal Court for that offense.

She currently has a $10,000 bond, no ten percent, for a 2014 theft offense wherein she is

accused of stealing lottery tickets from her employer, a local gas station.

       {¶ 8} Under the facts and circumstances in this case, the death of a young child,

we cannot say that the bail amount of $500,000, no 10%, is excessive. Therefore,

petitioner alleges no facts that indicate an abuse of discretion by the trial court or that

appropriate grounds for independent review by this court exist. See Chari v. Vore, 91
Ohio St. 3d 323, 325, 2001–Ohio–49, 744 N.E.2d 763, 767 (2001), citing to Jenkins v.

Billy, 43 Ohio St. 3d 84, 538 N.E.2d 1045 (1989) (writ may be denied without ordering a

return in a habeas corpus case involving an excessive-bail claim, where facts alleged do

1
 We granted petitioner’s January 25, 2016 motion to amend the habeas petition with the
R.C. 2969.25(A) affidavit.


3.
not indicate either an abuse of discretion by the trial court or that appropriate grounds for

independent review exist). We find nothing alleged in the petition that makes it appear

that the writ ought to issue. See R.C. 2725.06 (when “petition for a writ of habeas corpus

is presented, if it appears that the writ ought to issue, a court or judge authorized to grant

the writ must grant it forthwith”).

       {¶ 9} Accordingly, we decline to issue the writ and petitioner’s application for

writ of habeas corpus is not well-taken and is denied. Petitioner is ordered to pay court

costs. The clerk is directed to serve upon the parties notice of this judgment and its date

of entry upon the journal pursuant to Civ.R. 58(B).

                                                                         Writ denied.



Arlene Singer, J.                                _______________________________
                                                             JUDGE
Thomas J. Osowik, J.
                                                 _______________________________
James D. Jensen, J.                                          JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.